EXHIBIT 10.2




EXECUTIVE EMPLOYMENT AGREEMENT




This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 14th day of October 2014, by and between MEDL Mobile Holdings, Inc., a
Nevada corporation headquartered at 18475 Bandilier Circle, Fountain Valley, CA
92708 and David Swartz, an individual residing at 46 Sea Terrace, Newport Beach,
CA 92657 (“Executive”). As used herein, the “Effective Date: of this Agreement
shall mean October 14, 2011.




W I T N E S S E T H:




WHEREAS, the Executive desires to be employed by the Company as its President
and the Company wishes to employ Executive in such capacity;




NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:




1.

Employment and Duties. The Company agrees to employ, and Executive agrees to
serve, as the Company's President. The duties and responsibilities of Executive
shall include the duties and responsibilities as the Board of Directors of the
Company (the “Board”) may from time to time assign to Executive.




Executive shall devote substantially all of his working time and efforts during
the Company's normal business hours to the business and affairs of the Company
and its affiliates and to the diligent and faithful performance of the duties
and responsibilities duly assigned to him pursuant to this Agreement. Provided
that none of the additional activities interferes with the performance of the
duties and responsibilities of Executive or are determined to be inconsistent
with the position, standing, stature, reputation or best interests of the
Company, nothing in this Section 1, shall prohibit Executive from (a) serving as
a director or member of a committee of entities that do not, in the good faith
determination of the Board, compete or present the appearance of competition
with the Company or otherwise create, or could create, in the good faith
determination of the Board, a conflict of interest or appearance of a conflict
of interest with the business of the Company; (b) serving as an officer and/or
director of 42DOH, Inc. (c) delivering lectures, fulfilling speaking
engagements, and any writing or publication relating to his area of expertise;
(d) serving as a director or trustee of any governmental, charitable or
educational organization or (e) engaging in additional activities in connection
with personal investments and community affairs; provided that such activities
are not inconsistent with Executive’s duties under this Agreement and do not
violate the terms of Section 13.




2.

Term. The term of this Agreement shall commence on the Effective Date and shall
continue for a period of two years following the Effective Date and shall be
automatically renewed for successive one (1) year periods thereafter unless
either party provides the other party with written notice of his or its
intention not to renew this Agreement at least three (3) months prior to the
expiration of the initial term or any renewal term of this Agreement.
“Employment Period” shall mean the initial two year term plus renewals, if any.




3.

Place of Employment. Executive's services shall be performed at the Company's
offices located in Fountain Valley, California. The parties acknowledge,
however, that Executive may be required to travel in connection with the
performance of his duties hereunder.




4.

Base Salary. For all services to be rendered by Executive pursuant to this
Agreement, the Company agrees to pay Executive during the Employment Period a
base salary (the "Base Salary") at an annual rate of $200,000, with such upward
adjustments to the Base Salary as shall be determined by the Board in its sole
discretion. The Base Salary shall be paid in periodic installments in accordance
with the Company's regular payroll practices.




5.

Bonuses. The Executive shall be eligible to receive bonuses as shall be
determined by the Board in its sole discretion.




6.

Signing Bonus. In addition to any other bonuses that may become payable to
Executive hereunder, upon execution of this Agreement by Executive, Executive
shall be issued a one-time bonus in the form of a grant to Executive of 125,000
shares of the Company's newly created Series A Convertible Redeemable Preferred
Stock.





--------------------------------------------------------------------------------




7.

Severance Compensation. In the event the Executive terminates this Agreement and
his employment with the Company for Good Reason or the Company terminates this
Agreement and Executive’s employment with the Company without Cause, the
Executive shall be entitled to receive any and all reasonable expenses paid or
incurred by the Executive in connection with and related to the performance of
his duties and responsibilities for the Company during the period ending on the
termination date, any accrued but unused vacation time through the termination
date in accordance with Company policy and, for a period of 12 months (the
“Separation Period”), an amount equal to Executive’s Base Salary and Annual
Bonus during the prior twelve months as in effect as of the date of termination
(the “Separation Payment”), provided that Executive executes an agreement
releasing Company and its affiliates from any liability associated with this
Agreement in form and terms satisfactory to the Company and complies with his
other obligations under this Agreement as provided in Section 12 and 13 hereof,
as a condition to such Separation Payment. The Separation Payment shall be paid
in in accordance with the customary payroll practices of the Company.




8.

Equity Awards. The Executive shall be eligible for such grants of awards under a
Company incentive plan (or any successor or replacement plan adopted by the
Board and approved by the stockholders of the Company) (the “Plan”) as the
Compensation Committee or Board may from time to time determine (the “Share
Awards”). Share Awards shall be subject to the applicable Plan terms and
conditions, provided, however, that Share Award shall be subject to any
additional terms and conditions as are provided herein or in any award
certificate(s), which shall supersede any conflicting provisions governing Share
Awards provided under the Plan.




9.

Expenses. Executive shall be entitled to prompt reimbursement by the Company for
all reasonable ordinary and necessary travel, entertainment, and other expenses
incurred by Executive while employed (in accordance with the policies and
procedures established by the Company for its senior executive officers) in the
performance of his duties and responsibilities under this Agreement; provided,
that Executive shall properly account for such expenses in accordance with
Company policies and procedures.




10.

Other Benefits. During the term of this Agreement, the Executive shall be
eligible to participate in incentive, stock purchase, savings, retirement
(401(k)), and welfare benefit plans, including, without limitation, health,
medical, dental, vision, life (including accidental death and dismemberment) and
disability insurance plans (collectively, "Benefit Plans"), in substantially the
same manner and at substantially the same levels as the Company makes such
opportunities available to the Company's managerial or salaried executive
employees.




11.

Termination of Employment.




(a)

Death. If Executive dies during the Employment Period, this Agreement and the
Executive’s employment with the Company shall automatically terminate and the
Company shall have no further obligations to the Executive or his heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay to the Executive’s heirs,
administrators or executors any earned but unpaid Base Salary, unpaid pro rata
Annual Bonus for the current year through the date of death, reimbursement of
any and all reasonable expenses paid or incurred by the Executive in connection
with and related to the performance of his duties and responsibilities for the
Company during the period ending on the termination date, any accrued but unused
vacation time through the termination date in accordance with Company policy,
and an amount equal to Executive’s Base Salary for the previous six (6) months.
The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions. In
addition, the Executive’s spouse and minor children shall be entitled to
continued medical, dental and vision care coverage for a period of one year
after the Executive’s death at the expense of the Company.




(b)

Disability. In the event that, during the term of this Agreement the Executive
shall be prevented from performing his duties and responsibilities hereunder to
the full extent required by the Company by reason of Disability (as defined
below), this Agreement and the Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations or
liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive or his heirs, administrators or executors any
earned but unpaid Base Salary, unpaid pro rata Annual Bonus for the current year
accrued through the Executive’s last date of employment with the Company,
reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date, any accrued but unused vacation time through the termination date in
accordance with Company policy, and an amount equal to Executive’s Base Salary
for the previous six (6) months. The Company shall deduct, from all payments
made hereunder, all applicable taxes, including income tax, FICA and FUTA, and
other appropriate deductions through the last date of the Executive’s employment
with the Company. In addition, the Executive and his spouse and minor children
shall be entitled to continued medical, dental and vision care coverage for a
period of one year after the Executive’s disability at the expense of the
Company. For purposes of this Agreement, “Disability” shall mean a physical or
mental disability that prevents the performance by the Executive, with or
without reasonable accommodation, of the material duties and responsibilities of
his office for a period of not less than an aggregate of three (3) months during
any twelve (12) consecutive months.





2




--------------------------------------------------------------------------------




(c)

Cause.




(1)

At any time during the Employment Period, the Company may terminate this
Agreement and the Executive’s employment hereunder for Cause. For purposes of
this Agreement, “Cause” shall mean: (a) the willful and continued failure of the
Executive to perform substantially his duties and responsibilities for the
Company (other than any such failure resulting from Executive’s death or
Disability) after a written demand by the Board for substantial performance is
delivered to the Executive by the Company, which specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed his duties and responsibilities, which willful and continued failure
is not cured by the Executive within thirty (30) days of his receipt of such
written demand; (b) the conviction of, or plea of guilty or nolo contendere to,
a felony, or (c) fraud, dishonesty or gross misconduct which is materially and
demonstratively injurious to the Company in the reasonable determination of the
Board. Termination under clauses (b) or (c) of this Section 11(c)(1) shall not
be subject to cure.




(2)

For purposes of this Section 11(c), no act, or failure to act, on the part of
Executive shall be considered “willful” unless done, or omitted to be done, by
him in bad faith and without reasonable belief that his action or omission was
in, or not opposed to, the best interest of the Company. Prior to any
termination for Cause, Executive will be given five (5) business days written
notice specifying the alleged Cause event and will be entitled to appear (with
counsel) before the full Board to present information regarding his views on the
Cause event, and after such hearing, there is at least a majority vote of the
full Board (other than Executive) to terminate him for Cause. After providing
the notice in foregoing sentence, the Board may suspend the Executive with full
pay and benefits until a final determination pursuant to this Section 11(c) has
been made.




(3)

Upon termination of this Agreement for Cause, the Company shall have no further
obligations or liability to the Executive or his heirs, administrators or
executors with respect to compensation and benefits thereafter, except for the
obligation to pay the Executive any earned but unpaid Base Salary, reimbursement
of any and all reasonable expenses paid or incurred by the Executive in
connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date and any accrued but unused vacation time through the termination date in
accordance with Company policy. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.




(d)

Good Reason and Without Cause.




(1)

At any time during the term of this Agreement, subject to the conditions set
forth in Section 11(d)(2) below, the Executive may terminate this Agreement and
the Executive’s employment with the Company for “Good Reason.” For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any of the following
events: (A) the assignment, without the Executive’s consent, to the Executive of
duties that are significantly different from, and that result in a substantial
diminution of, the duties that he assumed on the Effective Date; (B) the
assignment, without the Executive’s consent, to the Executive of a title that is
different from and subordinate to the title President of the Company, provided,
however, for the absence of doubt following a Change of Control, should the
Executive cease to retain either the title or responsibilities assumed on the
Effective Date, or Executive is required to serve in a diminished capacity or
lesser title in a division or unit of another entity (including the acquiring
entity), such event shall constitute Good Reason regardless of the title of
Executive in such acquiring company, division or unit; (C) material breach by
the Company of this Agreement; or (D) the re-location of Executive to an office
outside more than 50 miles from the Executive’s office as of the Effective Date.




(2)

Executive shall not be entitled to terminate this Agreement for Good Reason
unless and until he shall have delivered written notice to the Company within
ninety (90) days of the date upon which the facts giving rise to Good Reason
occurred of his intention to terminate this Agreement and his employment with
the Company for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to provide the basis for such termination for Good Reason,
and the Company shall not have eliminated the circumstances constituting Good
Reason within thirty (30) days of its receipt from the Executive of such written
notice.




(3)

In the event that the Executive terminates this Agreement and his employment
with the Company for Good Reason or the Company terminates this Agreement and
Executive’s employment with the Company without Cause, the Company shall pay or
provide to the Executive (or, following his death, to the Executive’s heirs,
administrators or executors) the Separation Payment amount; provided, however,
that in the event Executive elects to terminate this Agreement for Good Reason,
such election must be made within ninety (90) days of the occurrence of the
Change of Control and Executive shall be entitled to receive the Separation
Payment. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.





3




--------------------------------------------------------------------------------




(4)

Executive shall not be required to mitigate the amount of any payment provided
for in this Section 11(d) by seeking other employment or otherwise, nor shall
the amount of any payment provided for in this Section 11(d) be reduced by any
compensation earned by the Executive as the result of employment by another
employer or business or by profits earned by Executive from any other source at
any time before and after the termination date. The Company’s obligation to make
any payment pursuant to, and otherwise to perform its obligations under, this
Agreement shall not be affected by any offset, counterclaim or other right that
the Company may have against Executive for any reason. Notwithstanding anything
herein to the contrary, the benefits to Executive under this Agreement shall be
reduced by the amount of any insurance proceeds from Company sponsored plans
payable to Executive.




(e)

Without “Good Reason” by Executive. At any time during the term of this
Agreement, the Executive shall be entitled to terminate this Agreement and the
Executive’s employment with the Company without Good Reason by providing prior
written notice of at least thirty (30) days to the Company. Upon termination by
the Executive of this Agreement or the Executive’s employment with the Company
without Good Reason, the Company shall have no further obligations or liability
to the Executive or his heirs, administrators or executors with respect to
compensation and benefits thereafter, except for the obligation to pay the
Executive any earned but unpaid Base Salary, reimbursement of any and all
reasonable expenses paid or incurred by the Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date and any accrued but unused
vacation time through the termination date in accordance with Company policy.
The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions.




(f)

Change of Control. For purposes of this Agreement, “Change of Control” shall
mean the occurrence of any one or more of the following: (i) the accumulation
(if over time, in any consecutive twelve (12) month period), whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) of 50.1% or more of the shares of the outstanding
Common Stock of the Company, whether by merger, consolidation, sale or other
transfer of shares of Common Stock (other than a merger or consolidation where
the stockholders of the Company prior to the merger or consolidation are the
holders of a majority of the voting securities of the entity that survives such
merger or consolidation), (ii) a sale of all or substantially all of the assets
of the Company or (iii) during any period of twelve (12) consecutive months, the
individuals who, at the beginning of such period, constitute the Board, and any
new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the 12-month period or whose election or nomination for election was previously
so approved, cease for any reason to constitute at least a majority of the
Board; provided, however, that the following acquisitions shall not constitute a
Change of Control for the purposes of this Agreement: (A) any acquisitions of
Common Stock or securities convertible, exercisable or exchangeable into Common
Stock directly from the Company, or (B) any acquisition of Common Stock or
securities convertible, exercisable or exchangeable into Common Stock by any
employee benefit plan (or related trust) sponsored by or maintained by the
Company.




(g)

Any termination of the Executive’s employment by the Company or by Executive
(other than termination by reason of Executive’s death) shall be communicated by
written Notice of Termination to the other party of this Agreement. For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated, provided, however, failure to provide timely
notification shall not affect the employment status of Executive.




(h)

In the event of Executive’s death, disability or termination for Good Reason or
without cause, the Executive or his heirs, administrators or executors shall
have twelve (12) months from such date to exercise any vested shares not yet
exercised as of such date.




12.

Confidential Information.




(a)

Disclosure of Confidential Information. The Executive recognizes, acknowledges
and agrees that he has had and will continue to have access to secret and
confidential information regarding the Company, its subsidiaries and their
respective businesses (“Confidential Information”), including but not limited
to, its products, methods, formulas, software code, patents, sources of supply,
customer dealings, data, know-how, trade secrets and business plans, provided
such information is not in or does not hereafter become part of the public
domain, or become known to others through no fault of the Executive. The
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him in
confidence. In consideration of the obligations undertaken by the Company
herein, the Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by the Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 12 shall survive the termination of the Executive’s
employment hereunder.





4




--------------------------------------------------------------------------------




(b)

The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company or its subsidiaries.




(c)

In the event that the Executive’s employment with the Company terminates for any
reason, the Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information; provided, however, Executive shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
reasonably believes may be needed for tax purposes and (iv) copies of plans,
programs and agreements relating to his employment, or termination thereof, with
the Company.




13.

Non-Competition and Non-Solicitation.




(a)

The Executive agrees and acknowledges that the Confidential Information that the
Executive has already received and will receive is valuable to the Company and
that its protection and maintenance constitutes a legitimate business interest
of the Company, to be protected by the non-competition restrictions set forth
herein. The Executive agrees and acknowledges that the non-competition
restrictions set forth herein are reasonable and necessary and do not impose
undue hardship or burdens on the Executive. The Executive also acknowledges that
the products and services developed or provided by the Company, its affiliates
and/or its clients or customers are or are intended to be sold, provided,
licensed and/or distributed to customers and clients primarily in and throughout
the United States (the “Territory”) (to the extent the Company comes to operate,
either directly or through the engagement of a distributor or joint or
co-venturer, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers. The provisions of this Section 13 shall survive the termination of
the Executive’s employment hereunder.




(b)

The Executive hereby agrees and covenants that he shall not, during the
Employment Period and any Separation Period, without the prior written consent
of the Company, directly or indirectly, in any capacity whatsoever, including,
without limitation, as an employee, employer, consultant, principal, partner,
shareholder, officer, director or any other individual or representative
capacity (other than (i) as a holder of less than two (2%) percent of the
outstanding securities of a Company whose shares are traded on any national
securities exchange or (ii) as a limited partner, passive minority interest
holder in a venture capital fund, private equity fund or similar investment
entity which holds or may hold an equity or debt position in portfolio companies
that are competitive with the Company; provided however, that the Executive
shall be precluded from serving as an operating partner, general partner,
manager or governing board designee with respect to such portfolio companies),
whether on the Executive's own behalf or on behalf of any other person or entity
or otherwise howsoever, during the Employment Period and the Separation Period
and thereafter to the extent described below, within the Territory:




(1)

Engage, own, manage, operate, control, be employed by, consult for, participate
in, or be connected in any manner with the ownership, management, operation or
control of any business in competition with the business of the Company;




(2)

Recruit, solicit or hire, or attempt to recruit, solicit or hire, any employee,
or independent contractor of the Company to leave the employment (or independent
contractor relationship) thereof, whether or not any such employee or
independent contractor is party to an employment agreement, for the purpose of
competing with the business of the Company;




(3)

Attempt in any manner to solicit or accept from any customer of the Company,
with whom Executive had significant contact during Executive’s employment by the
Company (whether under this Agreement or otherwise), business of the kind or
competitive with the business done by the Company with such customer or to
persuade or attempt to persuade any such customer to cease to do business or to
reduce the amount of business which such customer has customarily done or might
do with the Company, or if any such customer elects to move its business to a
person other than the Company as a result of an active solicitation of the
Executive; or




(4)

Interfere with any relationship, contractual or otherwise, between the Company
and any other party, including, without limitation, any supplier, distributor,
co-venturer or joint venturer of the Company, for the purpose of soliciting such
other party to discontinue or reduce its business with the Company.




With respect to the activities described in Paragraphs 13(b) (1), (2), (3) and
(4) above, the restrictions of this Section 13(b) shall continue during the
Employment Period and the Separation Period unless this Agreement or Executive’s
employment was terminated by Executive for Good Reason or by the Company without
Cause.





5




--------------------------------------------------------------------------------




14.

Section 409A.




The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A.




To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which the
expense was incurred.




A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.




Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.




Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit. Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following termination but
prior to the six (6) month anniversary of Executive’s termination date, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
to the Executive’s heirs, administrators or executors as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit.




For purposes of this Agreement, “Section 409A Limit” will mean a sum equal (x)
to the amounts payable prior to March 15 following the year in which Executive
terminations plus (y) the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Company’s taxable year preceding the Company’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.





6




--------------------------------------------------------------------------------




15.

Miscellaneous.




(a)

The Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Furthermore, the parties acknowledge that monetary damages alone would not be an
adequate remedy for any breach by the Executive of Section 12 or Section 13 of
this Agreement. Accordingly, the Executive agrees that any breach or threatened
breach by him of Section 12 or Section 13 of this Agreement shall entitle the
Company, in addition to all other legal remedies available to it, to apply to
any court of competent jurisdiction to seek to enjoin such breach or threatened
breach. The parties understand and intend that each restriction agreed to by the
Executive hereinabove shall be construed as separable and divisible from every
other restriction, that the unenforceability of any restriction shall not limit
the enforceability, in whole or in part, of any other restriction, and that one
or more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law. The remedy of injunctive relief herein set forth shall be in
addition to, and not in lieu of, any other rights or remedies that the Company
may have at law or in equity.




(b)

Neither the Executive nor the Company may assign or delegate any of their rights
or duties under this Agreement without the express written consent of the other;
provided, however, that the Company shall have the right to delegate its
obligation of payment of all sums due to the Executive hereunder, provided that
such delegation shall not relieve the Company of any of its obligations
hereunder.




(c)

During the term of this Agreement, the Company (i) shall indemnify and hold
harmless Executive and his heirs and representatives as, and to the extent,
provided in the Company’s bylaws and (ii) shall cover Executive under the
Company’s directors’ and officers’ liability insurance on the same basis as it
covers other senior executive officers and directors of the Company.




(d)

This Agreement constitutes and embodies the full and complete understanding and
agreement of the parties with respect to the Executive’s employment by the
Company, supersedes all prior understandings and agreements, whether oral or
written, between the Executive and the Company, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged (it being understood that, pursuant to Section 7, Share Awards shall
govern with respect to the subject matter thereof). The invalidity or partial
invalidity of one or more provisions of this Agreement shall not invalidate any
other provision of this Agreement. No waiver by either party of any provision or
condition to be performed shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.




(e)

This Agreement shall inure to the benefit of, be binding upon and enforceable
against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.




(f)

The headings contained in this Agreement are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.




(g)

All notices, requests, demands and other communications required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given when personally delivered, sent by registered or certified mail, return
receipt requested, postage prepaid, or by reputable national overnight delivery
service (e.g. Federal Express) for overnight delivery to the party at the
address set forth in the preamble to this Agreement, or to such other address as
either party may hereafter give the other party notice of in accordance with the
provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after deposited in the mail or one
business day after deposited with an overnight delivery service for overnight
delivery.




(h)

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County of
Orange and State of California.




(i)

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one of the same instrument. The parties hereto have executed this Agreement as
of the date set forth above.




(j)

The Executive represents and warrants to the Company, that he has the full power
and authority to enter into this Agreement and to perform his obligations
hereunder and that the execution and delivery of this Agreement and the
performance of his obligations hereunder will not conflict with any agreement to
which Executive is a party.





7




--------------------------------------------------------------------------------




(k)

The Company represents and warrants to Executive that it has the full power and
authority to enter into this Agreement and to perform its obligations hereunder
and that the execution and delivery of this Agreement and the performance of its
obligations hereunder will not conflict with any agreement to which the Company
is a party.




IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.







MEDL Mobile Holdings, Inc.







/s/ Andrew Maltin

Name: Andrew Maltin

Title: Chief Executive Officer







/s/ David Swartz

David Swartz








8


